Lós' hechos están expresados en la opinión.
Abogado del demandante y apelado: Sr. Francisco Parra Capó.
Abogado de los interventores y apelados: Sr. José Tous Soto.
Abogado del administrador judicial apelante: Sr. Manuel Tous Soto.
El Juez Asociado Se. HtjtchisoN,
emitió la opinión del tribunal.
El artículo 53 de una Ley referente a Procedimientos Le-gales Especiales, aprobada en marzo 9, 1905, prescribe en parte lo que sigue:
“Artículo 53. — Todo administrador o albacea, a no disponer otra cosa'el testamento bajo'el cual se le nombra, tendrá derecho a per-cibir del caudal, en remuneración de sus servicios, el cinco por ciento de los ingresos que ocurran durante la administración, montantes a la cantidad máxima de ($1,000) dollars; 2% por ciento cuando éstos asciendan hasta diez mil ($10,000) dollars; y el uno por ciento sobre las, cantidades que exceden de diez mil ($10,000) dollars. * *
El apelante Tomás Olivari Santoni, como administrador judicial presentó sus cuentas que arrojaban un total de $17,878.11, recibidos por él como tal administrador, sobre la cual reclamó honorarios ascendentes a $551.12 calculados como sigue:
“Nov. 1, 1913. El 5 por ciento de lo cobrado a Don Pascual Negroni por alquileres de las casas montantes a $288 de 8 meses vencidos el 31 de octubre del corriente año a razón de $26 al mes- $14. 40
“Nov. 1, 1913. El 5 por ciento de $880 cobrado a Don Antonio Anciani por vencimiento de un pagaré hipotecario. 40. 00
“Nov. 1, 1913. El 5 por ciento de cincuenta pesos co-brado a Julia Amill por dos meses de alquiler de la casa de G-uánica, montante a $50_ 2. 50
“Nov. 1, 1913. El 5 por ciento de los primeros $1,000 cobrados a Alfonsa B. de Mariani correspondiente a su li-quidación por cosechas de café présentadas a la Sucesión de José María Mariani montante'éste a $10,169.45_ 50. 00
“Al frente. $106. 90
*459“Del frente_ '$106. 90
“Nov. 1, 1913. El 2y2 por ciento de los $9,000 restan-tes de dicba liquidación--- 225. 00
“Nov. 1, 1913. El 1 por ciento de $169.46 restantes del montante total de la liquidación de referencia_ 1. 70
“Ag. 27,1914. El 5 por ciento de los ingresos cobrados a Pascual Negroni por 10 meses de alquileres de casas ven-cidos el 31 del actual a $36, $360_•_ 18. 00
“Ag. 27, 1914. El 5 por ciento de $770 pagados por Don Antonio Anciani sobre Yencimiento de un paga-ré hipotecario_ 38. 50
“Ag. 27, 1914. El 5 por ciento de los primeros $1,000 pagados por Alfonsa B. de Mariani de su liquidación de co-sechas presentadas en 30 de junio último montante a $5,440.66_ 50. 00
“Ag. 27, 1914. El 2y2 por ciento de los $4,440.66 res-tantes _ 111. 02
$551.12
Al oponerse los apelados a este particular referente a la cuenta presentaron la situación según ellos la entienden, con ciertos errores de cálculo que son claros, pero que no son im-portantes, a saber:
Total del dinero ingresado- $17, 828.11
Montante de honorarios cobrados_ 551.12
Montante que debe cobrarse 2.5 por ciento so-bre $10,000_L_$250. 00
1 por ciento sobre $7,828.11_ 72. 28 328. 28
Diferencia_._ $222. 84
La orden apelada que tiende a corregir la errónea teoría del apelante pero que al parecer hace caso omiso del juicio equivocado que ba formado el apelado que va demasiado lejos hacia el otro extremo, es como sigue: •
“Vista la moción presentada por Don José María Mariani por sí y como tutor de su hermana María Dolores Mariani, para que no se aprueben las cuentas presentadas por el administrador judicial en lo que se refiere a la forma en que cobra sus honorarios, la corte resuelve que deben enmendarse dichas cuentas en el sentido de co-brar dicho administrador judicial el tanto por ciento que le asigna *460el artículo 53 de la Ley de Procedimientos Legales Especiales sobre el total de las cantidades ingresadas en vez de cargarlas sobre las sumas parciales que ellos reciben.”
Aunque no podemos convenir con el apelante en que tiene derecho al cinco por ciento sobre cualquiera o todas las sumas de $1,000 o inferiores recibidas por él o sobre los primeros $1,000 de cada una de dichas sumas separadas, la que es una proposición que de ser buena le proporcionaría el-medio de multiplicar indefinidamente sus honorarios a ese tipo, inter-pretamos la ley cuya versión española' es justo decir que qui-zás está más sujeta a dudas que el texto inglés, en el sentido de que dicha ley fija la remuneración del administrador en el 5 por ciento sobre los primeros $1,000 o suma menor recibida por él, 2% sobre cantidades mayores hasta $10,000, y el 1 por ciento sobre sumas mayores de $10,000.
Resolver otra cosa - sería permitir al administrador que había recibido $1,000 el 5 por ciento de esa cantidad y el ad-ministrador que había recibido $10,000, el 2% por ciento de la misma, mientras que si cualquiera de ellos lograba aumentar la cantidad de sus ingresos en la cantidad de un dólar perde-ría por ello mecánicamente la mitad o más de sus honorarios ya ganados. Evidentemente que ésa no fué la intención de la ley. Si el legislador hubiera querido fijar la compensación del administrador sobre la base del importe total de los ingresos que arroje sú cuenta final al ser sometida para su aprobación, hubiera sido mucho más simple, fácil y natural el haber especi-ficado los respectivos tantos por cientos sobre dichas cantida-des totales con tantas palabras como fueran necesarias que no haber usado el lenguaje que realmente empleó el cual por su faz resulta ser perfectamente claro y que solamente puede ex-plicarse por la teoría de que la intención de la ley es contraria a la interpretación sugerida por los apelados. Estos a la ver-dad admiten otro tanto al conceder el 2% por ciento sobre lqs $10,000, y reclamar el 1 por ciento solamente sobre los $7,828.11 en exceso de esa suma en lugar de insistir en el 1 por ciento sobre la suma total de $17,828.11; pues si'el administrador *461tiene derecho al 2% por ciento sobre los $10,000, entonces por igual razón tiene derecho al 5 por ciento sobre los primeros $1,000, y- es difícil justificar la concesión del 2y2 por ciento sin demostrar al propio tiempo su derecho al 5 por ciento.
La orden apelada debe ser confirmada, pero modificándose en el sentido de que se ordena que sea enmendada la cuenta sometida de manera que se le abone al administrador el cinco (5) por ciento sobre los primeros mil ($1,000) dólares ingre-sados por él, el dos y medio (2y2) por ciento sobr§ los si-guientes nueve mil ($9,000) y el uno (1) por ciento sobre el resto de siete mil ochocientos setenta y ocho dólares once centavos ($7,878.11).

Confirmada la orden apelada, pero modi--/loándola de acuerdo con la opinión.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.